DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 17th, 2021 have been fully considered but they are not fully persuasive.
Regarding the argument around the claim interpretation with respect to 35 U.S.C. 112(f), further explicit elaboration is still needed regarding the terms’ structure to provided structure to overcome the 112f rejection.  Currently, the means plus function is unit plus fixing with no corresponding structure claimed.  Therefore, the claim interpretation is maintained.
Additional, not all 35 U.S.C 112(b) rejections were corrected.  The outstanding rejection is maintained.
Regarding the argument around the claim rejections with respect to 35 U.S.C. 102, the applicant’s arguments were not fully persuasive. Regarding the argument around an explicit time frame not being presented, Haick does teach of a time period being used to collect secretion (Paragraph 0093 of Haick).  Regarding the skin mountable interpretation, Haick discusses capturing body secretions such a sweat which a skin mountable device would fall under in the embodiments (Paragraph 0099 of Haick).  Additionally, the reference Paranjape (US 20090308742 A1, cited by applicant) can teach a skin mountable device (Paragraph 0103 of Paranjape).  Furthermore, the other claim amendments are merely combinations of previously rejected dependent claims.  Therefore, the claims are rejected in light of the new rejections presented below.

Claim Objections
Claim 51 is objected to because of the following informalities:
In claim 51, the numbering of the list of steps is incorrect.  Step (d) is skipped.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “flexible fixing unit” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the temporal bone” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Haick (US 20150301021 A1, cited by applicant) in view of Paranjape (US 20090308742 A1, cited by applicant).
Regarding claim 1, Haick teaches a method of diagnosing and/or monitoring pulmonary tuberculosis (TB) in a subject (Paragraph 0025:  “the present invention provides a method of diagnosing tuberculosis”), the method comprising the steps of:
(a) obtaining a test sample comprising at least one volatile organic compound (VOC) (Paragraph 0019:  “upon adsorption of at least one VOC indicative of tuberculosis”) or semi-volatile organic compound (SVOC) excreted or emitted from the skin of the subject (Paragraph 0099:  “The test sample, according to the principles of the present invention is selected from a breath sample and a bodily fluid or secretion of a subject” and “ Bodily fluids or secretions within the scope of the present invention include, but are not limited to … sweat”:  Sweat inherently comes from the skin of a substance), comprising placing an absorbent material on the subject (Paragraph 0064:  “The fiber coating extracts the compounds from the sample either by absorption”) for a predetermined period of time (Paragraph 0093:  “the time interval for obtaining steady state normalized response”) and retrieving the at least one VOC or SVOC from the absorbent material (Paragraph 0019:  “upon adsorption of at least one VOC indicative of tuberculosis”); 
(Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”), a conducting polymer and a conductive polymer composite; 
(c) exposing the at least one sensor to the test sample (Paragraph 0025:  “exposing the sensor to a test sample”); 
(d) measuring an output signal of the at least one sensor upon exposure thereof to the test sample (Paragraph 0025:  “measuring an electrical signal upon exposure of the sensor to the test sample using a detection means”); and 
(e) diagnosing pulmonary tuberculosis if the signal is greater than a reference value (Paragraph 0025:  “diagnosing tuberculosis caused by M. tuberculosis bacteria if the electrical signal is greater than a reference”).
Haick fails to explicitly teach of the material being on the skin of the subject.
Paranjape teaches wherein the materials is on the skin of the subject (Paragraph 0103: “The device may be worn on the body (forearm, wrist, hip etc) where natural body movement causes a bending motion in the patch”, Paragraph 0075:  “ In an embodiment where biomolecules present in interstitial fluid are to be sampled transdermally, the device 12 is placed in close contact with a subject's skin and held in position by pressure or an adhesive”, and Paragraph 0163:  “the device may be similarly configured to monitor and treat other diseases, such as HIV and tuberculosis”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly modify the device of Haick to be mounted on the skin taught by Paranjape, because piezoelectric films can also be introduced to convert bending stress into electrical energy for the system (Paragraph 0103 of Paranjape).

(Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”) or a disulfide and single walled carbon nanotubes (SWCNTs) coated with polycyclic aromatic hydrocarbon (PAH) comprising hexa-perihexabenzocoronene or a derivative thereof.

Regarding claim 4, Haick teaches a method/device wherein the thiol is selected from the group consisting of 3- ethoxythiophenol, 2-ethoxythiophenol, decanethiol, 2-nitro-4-(trifluoromethyl)benzenethiol, butanethiol, benzyl mercaptan, octadecanethiol, 2-naphthalenethiol, 4-chlorobenzenemethanethiol, dodecanethiol (Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”), tert-dodecanethiol, 2-ethylhexanethiol, hexanethiol, octadecanethiol, 1-methyl-2- imidazolethiol, and combinations thereof or wherein the disulfide comprises dibutyl disulfide.

Regarding claim 10, Haick teaches a method wherein the absorbent material is selected from the group consisting of polydimethylsiloxane (PDMS), poly(2,6-diphenylphenylene oxide), polyacrylate, PDMS-divinylbenzene (PDMS-DVB), activated carbon-PDMS[[;]], polyethylene glycol-divinylbenzene, polyethylene glycol -template resin, divinylbenzene- activated carbon (Paragraph 0066:  “Commonly used sorbents include activated charcoal, silica gel, and organic porous polymers such as Tenax and Amberlite XAD resins”)- PDMS[[;]], graphitized carbon black, styrene-divinylbenzene and combinations thereof.

(Paragraph 0025:  “the present invention provides a method of diagnosing tuberculosis”), the method comprising the steps of: 
(a) obtaining a test sample comprising at least one volatile organic compound (VOC) Paragraph 0019:  “upon adsorption of at least one VOC indicative of tuberculosis”) or semi- volatile organic compound (SVOC) excreted or emitted from the skin of the subject (Paragraph 0099:  “The test sample, according to the principles of the present invention is selected from a breath sample and a bodily fluid or secretion of a subject” and “ Bodily fluids or secretions within the scope of the present invention include, but are not limited to … sweat”:  Sweat inherently comes from the skin of a substance), comprising placing an absorbent material on the subject (Paragraph 0064:  “The fiber coating extracts the compounds from the sample either by absorption”) for a predetermined period of time (Paragraph 0093:  “the time interval for obtaining steady state normalized response”) and retrieving the at least one VOC or SVOC from the absorbent material (Paragraph 0019:  “upon adsorption of at least one VOC indicative of tuberculosis”);  
(b) providing a sensing unit comprising at least one sensor comprising a material selected from the group consisting of conductive nanostructures coated with an organic coating, a conducting polymer and a conductive polymer composite; (c) exposing the at least one sensor to the test sample; 
(e) measuring an output signal of the at least one sensor upon exposure thereof to the test sample; and 
(f) diagnosing pulmonary tuberculosis if the signal is greater than a reference value (Paragraph 0025:  “diagnosing tuberculosis caused by M. tuberculosis bacteria if the electrical signal is greater than a reference”).
Haick fails to explicitly teach of the material being on the skin of the subject, and the predetermined time period ranging from about 5 to about 12 hours.
(Paragraph 0103: “The device may be worn on the body (forearm, wrist, hip etc) where natural body movement causes a bending motion in the patch”, Paragraph 0075:  “ In an embodiment where biomolecules present in interstitial fluid are to be sampled transdermally, the device 12 is placed in close contact with a subject's skin and held in position by pressure or an adhesive”, and Paragraph 0163:  “the device may be similarly configured to monitor and treat other diseases, such as HIV and tuberculosis”) and the predetermined time period ranging from about 5 to about 12 hours (Paragraph 0075:  “device 12 and maintain a concentration in equilibrium with that of underlying tissue for many hours”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly modify the device of Haick to be mounted on the skin taught by Paranjape, because piezoelectric films can also be introduced to convert bending stress into electrical energy for the system (Paragraph 0103 of Paranjape).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haick and Paranjape in view of Huynh 1 (“Advanced Materials for Use in Soft Self-Healing Devices” 2017, cited by applicant) and Huynh 2 (“Composites of Polymer and Carbon Nanostructures for Self‐Healing Chemical Sensors” (2016), cited by applicant).
Regarding claim 6, Haick fails to explicitly teach a method/device wherein the conducting polymer is selected from the group consisting of diketopyrrolopyrrole-naphthalene copolymer    Attorney Docket No. 169.0075-US00 (PDPP-TNT), polydiketopyrrolopyrrole, polyaniline (PANI), polythiophene, poly(3,4- ethylenedioxythiophene)-poly(styrene-sulfonate) (PEDOT:PSS), polypyrrole, and derivatives and combinations thereof and/or wherein the conductive polymer composite comprises a disulfide polymer mixed with carbon black, wherein the disulfide polymer is selected from poly(propylene-urethaneureaphenyl-disulfide), polv(urethane-carboxvphenvl-disulfide) and combinations thereof.
(Table 3:  polypyrrole (PPy) self-healing coating for corrosion protection), and derivatives and combinations thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to include coatings taught by Huynh 1, because the specific coatings promote self-healing properties to the system (Table 3 of Huynh 1).
Huynh 1 fails to teach wherein the conductive polymer composite comprises a disulfide polymer mixed with carbon black, wherein the disulfide polymer is selected from poly(propylene-urethaneureaphenyl-disulfide), polv(urethane-carboxvphenvl-disulfide) and combinations thereof. 
Huynh 2 teaches explicitly wherein the conductive polymer composite comprises a disulfide polymer mixed with carbon black, wherein the disulfide polymer is selected from poly(propylene-urethaneureaphenyl-disulfide), polv(urethane-carboxvphenvl-disulfide) and combinations thereof (Pg. 1, Col. 2, Results and Discussion:  polyurethane disulfide and carbon black create a self-healing composite).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to include coatings taught by Huynh 2, because the specific coatings promote slightly different self-healing properties to allow for the correct application to the device (Pg. 1, Col. 2 of Huynh 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haick and Paranjape in view of Peled (US 20130150261 A1, cited by applicant)

Peled (US 20130150261 A1) teaches a method/device wherein the at least one sensor comprises SWCNTs coated with crystal hexakis(n-dodecyl)-peri-hexabenzocoronene (HBC-C12) (Claim 6:  “single walled carbon nanotubes coated with polycyclic aromatic hydrocarbons” and Paragraph 0089:  “HBC-C12”) or decanethiol-coated GNPs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SWCNT coating of Haick to include the coating of Peled, because it allows for the functionalization of the SWCNT (Paragraph 0089 of Peled).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haick in view of Banet (US 20140330138 A1).
Regarding claim 13, Haick teaches a method wherein placing the absorbent material on the subject (Paragraph 0099:  “The test sample, according to the principles of the present invention is selected from a breath sample and a bodily fluid or secretion of a subject” and “ Bodily fluids or secretions within the scope of the present invention include, but are not limited to … sweat”:  Sweat inherently comes from the skin of a substance and Paragraph 0064:  “The fiber coating extracts the compounds from the sample either by absorption”).
Haick fails to teach a method that comprises placing on the skin and placing the absorbent material on at least one of a chest, mastoid part of the temporal bone and inner arm skin of the subject and the predetermined period of time ranges from about 5 to about 240 minutes.
Paranjape teaches wherein the materials is on the skin of the subject (Paragraph 0103: “The device may be worn on the body (forearm, wrist, hip etc) where natural body movement causes a bending motion in the patch”, Paragraph 0075:  “ In an embodiment where biomolecules present in interstitial fluid are to be sampled transdermally, the device 12 is placed in close contact with a subject's skin and held in position by pressure or an adhesive”, and Paragraph 0163:  “the device may be similarly configured to monitor and treat other diseases, such as HIV and tuberculosis”) and the predetermined time period ranging from about 5 to about 12 hours (Paragraph 0075:  “device 12 and maintain a concentration in equilibrium with that of underlying tissue for many hours”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly modify the device of Haick to be mounted on the skin taught by Paranjape, because piezoelectric films can also be introduced to convert bending stress into electrical energy for the system (Paragraph 0103 of Paranjape).
Banet teaches a method that comprises placing the sensor on at least one of a chest, mastoid part of the temporal bone and inner arm skin of the subject (Paragraph 006:  “typically worn on the patient's chest or legs”) and the predetermined period of time ranges from about 5 to about 240 minutes (Paragraph 0048:  “the sensor 30 is worn for just one or more short periods of time each day … for a period of about 10-15 minutes”:  fits within time range for signal measurement and wearing of the sensor).  The absorbent material would be part of the sensor as interpreted by Haick.  Banet teaches how the sensor could be attached and used on different body part than explicitly described by Haick.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to be located and used like the respiratory sensor of Banet, because it allows for proper placement to perform the measurements (Paragraph 0012 of Banet).

Claims 17-18, 22-23, 28-29, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Haick in view of Paranjape and Peled.

a flexible fixing unit (Paragraph 0053:  “The substrate, according to the principles of the present invention may be a substantially flexible”); and 
a sensing unit comprising at least one sensor comprising a material selected from the group consisting of conductive nanostructures coated with an organic coating (Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”), a conducting polymer and a conductive polymer composite.
wherein the flexible fixing unit has two opposing surfaces forming a structure comprising an internal face and an external face (Fig. 2b:  SiO-2 side is internal face and P-Silicon back is external face), wherein the sensing unit is disposed on said internal face and said internal face faces the body during use (Fig. 2b:  sensor unit is on internal face (SiO-2 side) and Paragraph 0099:  sensor directly exposed to secretion), and 
Haick fails to teach wherein the device is explicitly skin mountable, at least one separation membrane, and wherein the at least one separation membrane is disposed on the internal face of the flexible fixing unit and is configured to separate the at least one sensor from the skin and to provide a barrier between sweat emitted from the skin and the sensing unit.
Paranjape teaches wherein the device is skin mountable ((Paragraph 0103: “The device may be worn on the body (forearm, wrist, hip etc) where natural body movement causes a bending motion in the patch”, Paragraph 0075:  “ In an embodiment where biomolecules present in interstitial fluid are to be sampled transdermally, the device 12 is placed in close contact with a subject's skin and held in position by pressure or an adhesive”, and Paragraph 0163:  “the device may be similarly configured to monitor and treat other diseases, such as HIV and tuberculosis”).  Paranjape would then also teach the internal face facing the skin under this interpretation.  It would have been obvious to one of ordinary (Paragraph 0103 of Paranjape).
Peled teaches and at least one separation membrane, wherein the at least one separation membrane is disposed on the internal face of the flexible fixing unit and is configured to separate the at least one sensor from the skin and to provide a barrier between sweat emitted from the skin and the sensing unit (Paragraph 0121:  “coated with polycrystalline polycyclic aromatic hydrocarbon layers containing a hydrophobic mesogen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Haick to include the coating of Peled, because it allows for the right coating application for the embodiments (Paragraph 0030 of Peled).

	Regarding claim 18, Haick teaches a device further comprising at least one of (a) a processing unit, which receives an output signal of the at least one sensor (Paragraph 0029:  “a processing unit comprising a learning and pattern recognition analyzer wherein the learning and pattern recognition analyzer receives sensor signal outputs and compares them to stored data”) and compares said signal to a reference 3PATENTAttorney Docket No. 169.0075-US00 value (Paragraph 0025:  “diagnosing tuberculosis caused by M. tuberculosis bacteria if the electrical signal is greater than a reference”) and 
(b) a transmitter, which receives an output signal of the at least one sensor and transmits said signal to a remote server and/or to a portable electronic device (Paragraph 0089:  “ transmitted to a host computer”:  implies a transmitter is present in order to transmit the data).
Regarding claim 22, Haick teaches a method/device wherein the conductive nanostructures coated with an organic coating are selected from gold nanoparticles (GNPs) coated with a thiol (Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”) or a 

Regarding claim 23, Haick teaches a method/device wherein the thiol is selected from the group consisting of 3- ethoxythiophenol, 2-ethoxythiophenol, decanethiol, 2-nitro-4-(trifluoromethyl)benzenethiol, butanethiol, benzyl mercaptan, octadecanethiol, 2-naphthalenethiol, 4-chlorobenzenemethanethiol, dodecanethiol (Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”), tert-dodecanethiol, 2-ethylhexanethiol, hexanethiol, octadecanethiol, 1-methyl-2- imidazolethiol, and combinations thereof or wherein the disulfide comprises dibutyl disulfide.

Regarding claim 28, Haick fails to teach a method/device wherein the at least one sensor comprises SWCNTs coated with crystal hexakis(n-dodecyl)-peri-hexabenzocoronene (HBC-C12) or decanethiol-coated GNPs.
Peled (US 20130150261 A1) teaches a method/device wherein the at least one sensor comprises SWCNTs coated with crystal hexakis(n-dodecyl)-peri-hexabenzocoronene (HBC-C12) (Claim 6:  “single walled carbon nanotubes coated with polycyclic aromatic hydrocarbons” and Paragraph 0089:  “HBC-C12”) or decanethiol-coated GNPs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SWCNT coating of Haick to include the coating of Peled, because it allows for the functionalization of the SWCNT (Paragraph 0089 of Peled).

Regarding claim 29, Haick teaches a device wherein the at least one sensor is configured in a form selected from the group consisting of a capacitive sensor, a resistive sensor, a chemiresistive (Paragraph 0020:  “the sensor of the present invention is configured in a form selected from the group consisting of a capacitive sensor, a resistive sensor, a chemiresistive sensor, an impedance sensor, and a field effect transistor sensor”).

Regarding claim 33, Haick teaches a device with at least one indicator wherein at least one of the processing unit and the transmitter is configured to transmit a positive indication signal or a negative indication signal to the at least one indicator, thereby displaying the diagnosis outcome (Paragraph 0089:  “After analysis is completed, the resulting information can, for example, be displayed on display”).
Haick fails to teach a device further comprising at least one hydrophobic and/or oleophobic membrane disposed on the internal face of the fixing unit, which substantially separates the at least one sensor from the skin, when in use.
Peled teaches a device further comprising wherein the at least one separation membrane hydrophobic and/or oleophobic (Paragraph 0121:  “coated with polycrystalline polycyclic aromatic hydrocarbon layers containing a hydrophobic mesogen”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Haick to include the coating of Peled, because it allows for the right coating application for the embodiments (Paragraph 0030 of Peled).


Regarding claim 38, Haick teaches a device wherein wherein the sensing unit comprises a sensor array, the sensor array comprising sensors selected from the groups consisting of: [[: ]]decanethiol-coated GNPs and hexanethiol- coated GNPs; decanethiol-coated GNPs and dodecanethiol-coated GNPs (Paragraph 0025:  “providing a sensor comprising gold nanoparticles coated with dodecanethiol”); .

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Haick, Paranjape, and Peled in view of Huynh 1 and Huynh 2.
Regarding claim 25, Haick fails to teach a device wherein the conducting polymer is selected from the group consisting of diketopyrrolopyrrole-naphthalene copolymer (PDPP-TNT), polydiketopyrrolopyrrole, polyaniline (PANI), polythiophene, poly(3,4- ethylenedioxythiophene)-poly(styrene-sulfonate) (PEDOT:PSS), polypyrrole, and derivatives and combinations thereof and/or wherein the conductive polymer composite comprises a disulfide polymer mixed with carbon black.
Huynh 1 teaches a device wherein the conducting polymer is selected from the group consisting of diketopyrrolopyrrole-naphthalene copolymer (PDPP-TNT), polydiketopyrrolopyrrole, polyaniline (PANI), polythiophene, poly(3,4- ethylenedioxythiophene)-poly(styrene-sulfonate) (PEDOT:PSS), polypyrrole (Table 3:  polypyrrole (PPy) self-healing coating for corrosion protection), and derivatives and combinations thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to include coatings taught by (Table 3 of Huynh 1).
 Huynh 1 fails to teach wherein the conductive polymer composite comprises a disulfide polymer mixed with carbon black.
 Huynh 2 teaches wherein the conductive polymer composite comprises a disulfide polymer mixed with carbon black (Pg. 1, Col. 2, Results and Discussion:  polyurethane disulfide and carbon black create a self-healing composite).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to include coatings taught by Huynh 2, because the specific coatings promote slightly different self-healing properties to allow for the correct application to the device (Pg. 1, Col. 2 of Huynh 2).  

Regarding claim 27, Haick fails to teach a device wherein the disulfide polymer is selected from poly(propylene-urethaneureaphenyl-disulfide), poly(urethane-carboxyphenyl-disulfide) and combinations thereof.
Huynh 2 teaches a device wherein the disulfide polymer is selected from poly(propylene-urethaneureaphenyl-disulfide), poly(urethane-carboxyphenyl-disulfide) and combinations thereof (Pg. 1, Col. 2, Results and Discussion:  poly(propylene-urethaneureaphenyl-disulfide), poly(urethane-carboxyphenyl-disulfide)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to include coatings taught by Huynh 2, because the specific coatings promote slightly different self-healing properties to allow for the correct application to the device (Pg. 1, Col. 2 of Huynh 2).  


s 19, 39, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Haick, Paranjape, and Peled in view of Banet.
Regarding claim 13, Haick teaches a method wherein placing the absorbent material on the skin of the subject (Paragraph 0099:  “The test sample, according to the principles of the present invention is selected from a breath sample and a bodily fluid or secretion of a subject” and “ Bodily fluids or secretions within the scope of the present invention include, but are not limited to … sweat”:  Sweat inherently comes from the skin of a substance and Paragraph 0064:  “The fiber coating extracts the compounds from the sample either by absorption”).
Haick fails to teach a method that comprises placing the absorbent material on at least one of the chest, mastoid part of the temporal bone and inner arm skin of the subject and the predetermined period of time ranges from about 5 to about 240 minutes.
Banet teaches a method that comprises placing the sensor on at least one of the chest, mastoid part of the temporal bone and inner arm skin of the subject (Paragraph 006:  “typically worn on the patient's chest or legs”) and the predetermined period of time ranges from about 5 to about 240 minutes (Paragraph 0048:  “the sensor 30 is worn for just one or more short periods of time each day … for a period of about 10-15 minutes”:  fits within time range for signal measurement and wearing of the sensor).  The absorbent material would be part of the sensor as interpreted by Haick.  Banet teaches how the sensor could be attached and used on different body part than explicitly described by Haick.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to be located and used like the respiratory sensor of Banet, because it allows for proper placement to perform the measurements (Paragraph 0012 of Banet).


Banet teaches a device wherein said internal face comprises an adhesive, contacts the skin during use and substantially isolates a skin area from the environment, when mounted on said skin area (Paragraph 0006:  “electrodes that adhere to the patient's skin”: adherence would isolate the skin to the electrode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to be located and used like the respiratory sensor of Banet, because it allows for proper placement to perform the measurements (Paragraph 0012 of Banet).

Regarding claim 39, Haick teaches a method for real-time diagnosing and/or monitoring pulmonary tuberculosis in a subject, the method comprising the steps of:
 (b) mounting the skin-mountable medical device on the skin of a subject, thus exposing the at least one sensor to at least one VOC or SVOC (Paragraph 0019:  “upon adsorption of at least one VOC indicative of tuberculosis”)  emitted or excreted from the skin (Paragraph 0099:  “The test sample, according to the principles of the present invention is selected from a breath sample and a bodily fluid or secretion of a subject” and “ Bodily fluids or secretions within the scope of the present invention include, but are not limited to … sweat”:  Sweat inherently comes from the skin of a substance); 
(c) measuring an output signal of the at least one sensor upon exposure thereof to the at least one VOC or SVOC (Paragraph 0025:  “exposing the sensor to a test sample” and Paragraph 0019:  “upon adsorption of at least one VOC indicative of tuberculosis”); 
(d) analyzing the output signal by at least one of the processing unit, the remote server and the portable electronic device (Paragraph 0029:  “a processing unit comprising a learning and pattern recognition analyzer wherein the learning and pattern recognition analyzer receives sensor signal outputs and compares them to stored data”); and
(e) diagnosing tuberculosis if the output signal is greater than a reference value (Paragraph 0025:  “diagnosing tuberculosis caused by M. tuberculosis bacteria if the electrical signal is greater than a reference”).
Haick fails to explicitly teach (a) providing the skin-mountable medical device of claim 18.
Banet teaches (a) providing the skin-mountable medical device of claim 18 (Paragraph 0006:  “electrodes that adhere to the patient's skin”: adherence would isolate the skin to the electrode).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to be located and used like the respiratory sensor of Banet, because it allows for proper placement to perform the measurements (Paragraph 0012 of Banet).

Regarding claim 42, Haick fails to teach a device wherein the skin-mountable medical device is mounted on at least one of chest area skin, mastoid skin and brachium skin of the subject and wherein the measuring step is performed after about 5 minutes to about 240 minutes following the mounting step.
Banet teaches a device wherein the skin-mountable medical device is mounted on at least one of chest area skin, mastoid skin and brachium skin of the subject (Paragraph 0006:  “typically worn on the patient's chest or legs”)  and wherein the step of measuring an output signal is performed after about 5 minutes to about 240 minutes following the step of mounting the skin-mountable medical device (Paragraph 0048:  “the sensor 30 is worn for just one or more short periods of time each day … for a period of about 10-15 minutes”:  fits within time range for signal measurement and wearing of the sensor).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Haick to be located and used like the respiratory sensor (Paragraph 0012 of Banet).

Regarding claim 44, Haick teaches a device wherein analyzing the output signal of the at least one sensor comprises extracting a plurality of response-induced parameters from said signal, the response-induced parameters being selected from the group 8PATENTAttorney Docket No. 169.0075-US00consisting of full non-steady state response at the beginning of the signal, full non-steady state response at the beginning of the signal normalized to baseline, full non-steady state response at the middle of the signal, full non-steady state response at the middle of the signal normalized to baseline, full steady state response, full steady state response normalized to baseline, area under non-steady state response, area under steady state response, the gradient of the response upon exposure of the at least one sensor, and the time required to reach 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or 100% of the response upon exposure of the at least one sensor (Paragraph 0033:  “the response induced parameter is selected from the group consisting of full non steady state response at the beginning of the signal, full non steady state response at the beginning of the signal normalized to baseline, full non steady state response at the middle of the signal, full non steady state response at the middle of the signal normalized to baseline, full steady state response, full steady state response normalized to baseline, area under non steady state response, area under steady state response, the gradient of the response upon exposure to the test sample, the gradient of the response upon removal of the test sample, the time required to reach a certain percentage of the response, such as the time required to reach 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or 100% of the response upon exposure to the test sample, and the time required to reach a certain percentage of the response, such as the time required to reach 100%, 90%, 80%, 70%, 60%, 50%, 40%, 30%, 20% or 10% of the response upon removal of the test sample”).

34 is rejected under 35 U.S.C. 103 as being unpatentable over Haick, Paranjape, and Peled in view of Ionescu (US 20160058364 A1).
Regarding claim 34, Haick teaches an algorithm which compares the output signal of the at least one sensor to a reference (Paragraph 0016:  “a pattern recognition algorithm provides the discrimination between TB positive and control populations”) and/or an algorithm configured to differentiate between the response of the at least one sensor to the skin-emitted or excreted VOCs or SVOCs and the response of said at least one sensor to a stimulus selected from the group consisting of temperature, humidity, lateral strain, and combinations thereof.
Haick fails to teach wherein at least one of the remote server and the portable electronic device comprises the algorithm.
 Ionescu teaches teach wherein at least one of the remote server and the portable electronic device comprises the algorithm (Paragraph 0038:  “a personal portable hub serving as display interface and offering full local analog-to-digital conversion and digital signal processing capability (running specific algorithms) to extract the information for hydration level but also for other complementary biological parameters characterizing body fluids and skin features”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the algorithm location of Haick to include a portable electronic device taught by Ionescu, because it allows for remote monitoring of patient condition (Paragraph 0016 of Ionescu).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/PATRICK FERNANDES/Primary Examiner, Art Unit 3791